DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 14 January 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the Drawing objection.  The previous objection to the Drawing has been withdrawn.  However, Applicant’s amendments have provided new grounds for a drawing objection.
Applicant’s amendments to the Claims have overcome the Specification objection.  The previous objection to the Specification has been withdrawn.  However, Applicant’s amendments have provided new grounds for a Specification objection.
Structure in an amended portion of claim 12 is interpreted under 35 USC 112(f).  However, the Specification does not disclose this structure.  As a result, new 35 USC 112(a) and (b) rejections have been made based on this structure in the amended portion of claim 12.
The Applicant’s amendments have overcome the 35 USC 112(b) rejection for claim 9.  However, the Applicant’s amendments have resulted in 35 USC 112(b) rejection for claims 6 and 9-11.
Applicant’s arguments, see section entitled, “Claim Rejections- 35 U.S.C. § 103” pages 8-10, filed 14 January 2022, have been fully considered and are persuasive.  However, after conducting an updated search, an additional reference was found that teaches the amended claim limitations.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 14 January 2022, the status of the claims is as follows: 
Claims 1, 9, 12, and 16 have been amended.  Claims 5, 14, and 20 have been cancelled.
pending.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “workpiece processing apparatus” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. This new objection has been added based on the amended portion of the claim.	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “workpiece processing apparatus” of claim 12 lacks antecedent in the Specification.  This new objection has been added based on the amended portion of the claim.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “workpiece processing apparatus” in claim 12.
The generic placeholder is “workpiece processing apparatus.” 
The functional limitation attributed to the generic placeholder is “configured to determine a minimal gap width of the cutting gap in the thickness direction of the workpiece, the minimal gap width defining a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece, the workpiece processing apparatus configured to determine, based on the cutting edges in the at least one image, a gap width of the cutting gap on the top side of the workpiece, the workpiece processing apparatus further configured to determine, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, a focal position of the processing beam relative to the workpiece wherein the gap width of the cutting gap varies in the thickness direction of the workpiece.”
The “workpiece processing apparatus” lacks antecedent in the Specification (see Specification objection above).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the claim recites “a workpiece processing apparatus.”  The specification fails to disclose a workpiece processing apparatus.  As a result, there is no disclosure of how or what is used to meet the functional limitation of being able to “determine” a “gap width” as required by the claim.  The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “workpiece processing apparatus” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of a “workpiece processing apparatus” in the Specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
This new rejection has been added based on the amended portion of the claim.	
Claim 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9-10 are dependent on claim 5.  However, claim 5 has been cancelled.  For the purpose of the examination, claims 6 and 9-10 will be interpreted as being dependent on claim 1.  
Claim 11 is rejected based on its dependency to claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillner et al. (DE-102014000330-B3, relying on foreign version for drawings and provided English translation for disclosure).
Regarding claim 1, Gillner teaches a method of regulating a focal position of a processing beam relative to a workpiece during cutting of the workpiece with the processing beam (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the method comprising: 
recording at least one spatially resolved image of an area of the workpiece that is to be monitored (para 0011) and that comprises cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on a top side of the workpiece during the cutting (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
determining, based on the cut edges in the at least one spatially resolved image (para 0032), a gap width (gap width 10, fig. 3) of the cutting gap on the top side of the workpiece (“relative to the processing plane or workpiece surface,” para 0018); determining a minimal gap width (fig. 3b) of the cutting gap in the thickness direction of the workpiece (process disclosed in para 0032, which correlates with figures 2 and 3, where a focal position zF is determined; in figs. 3b and 2b, the “focal position is zero,” which is construed as being the “minimal gap width”), wherein the minimal gap width defines a minimal value of the gap width (fig. 3b) of the cutting gap in the thickness direction of the workpiece (fig. 2b); 
determining, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece (process shown in figs. 2-4, which is used to “determine the focus position,” para 0032; the position is relative to the workpiece as shown in figs. 2 and 3); and changing the focal position of the processing beam relative to the workpiece (“changing the focus position of the focusing unit and a control/regulation unit that regulates the focus position to a desired value,” para 0018) until the focal position matches a target focal position (“absolute focal positions zF,” para 0032; see also fig. 4, which shows a comparison of the detected focal positions to generate a “reference curve;” the null point, which correlates with figs. 2b and 3b, is construed as the claimed “target focal position”), 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (gap width 10 changes as shown in fig. 3; fig. 2 shows varying in a thickness direction).
Gillner, figs. 2-4

    PNG
    media_image1.png
    394
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    416
    653
    media_image3.png
    Greyscale

	Regarding claim 6, Gillner teaches wherein determining the minimal gap width (gap width 10, fig. 3b) comprises determining, based on process emissions (process emission 12, fig. 3b) from the cutting, the minimal gap width (null value, fig. 4) of the cutting gap (para 0032).
	Regarding claim 7, Gillner teaches wherein recording the at least one image of the area (fig. 3; “images,” para 0032) to be monitored comprises recording (“image processing programs,” para 0012) at wavelengths in the infrared wavelength range (“extend from the UV to the visible to the infrared wavelength range,” para 0012; “range of the laser wavelength” in the IR wavelength range is filtered and travels to the camera 7; para 0025).
	Regarding claim 8, Gillner teaches wherein recording the at least one image of the area to be monitored (fig. 3; “images,” para 0032) comprises recording the at least one image of the area coaxially with a beam axis of the processing beam (in fig. 1, the camera 7 is coaxial with the laser processing beam 8).

Gillner, fig. 1

    PNG
    media_image4.png
    482
    633
    media_image4.png
    Greyscale

	Regarding claim 9, Gillner teaches wherein determining the gap width (gap width 10, fig. 3) on the top side of the workpiece (“relative to the processing plane or workpiece surface,” para 0018) and determining the minimal gap width (figs. 2b and 3b) is performed on the at least one image (fig. 3 shows three images).
	Regarding claim 12, Gillner teaches a workpiece processing apparatus (fig. 1), the apparatus comprising: 
an image acquisition device (camera 7, fig. 1) for acquiring at least one spatially resolved image of an area (fig. 3; “images,” para 0032) that is to be monitored (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the area comprising cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on the top side of a workpiece during the processing by cutting on the top side of the workpiece (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
wherein the workpiece processing apparatus (evaluation device 16) is configured to determine (“an evaluation device that calculates the current focal position,” para 0018) a minimal gap width (gap width 10, fig. 3; fig. 3b is construed as the claimed “minimal gap width”) of the cutting gap in the thickness direction of the workpiece (fig. 2 shows the cutting gaps in a thickness direction), the minimal gap width defining a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece (fig. 2b), the workpiece processing apparatus configured to determine, based on the cutting edges in the at least one image, a gap width of the cutting gap on the top side of the workpiece (process disclosed in para 0032, which correlates with figures 2 and 3 in determining various cutting gaps 10), the workpiece processing apparatus further configured to determine, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width (fig. 2b; see also “null” value shown in fig. 4), a focal position of the processing beam relative to the workpiece (para 0032, from the process of recording the images shown in figs. 2 and 3 an “absolute focal positions zF” is determined, which correlates with figs. 2b and 3b); 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (fig. 2b).
	Regarding claim 15, Gillner teaches further comprising a regulating device (control/regulating device 16, fig. 1) for changing the focal position of the processing beam relative to the workpiece (“controls the adjustment device of the focus position,” para 0026) until the focal position corresponds to a target focal position (“a predetermined target focus position is minimized,” para 0026; construed as figs. 2b, 3b, and the “null” value of fig. 4).
	Regarding claim 16, Gillner teaches a method of determining a focal position of a processing beam relative to a workpiece during cutting of the workpiece with the processing beam (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the method comprising: 
recording at least one spatially resolved image of an area of the workpiece that is to be monitored (para 0011) and that comprises cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on a top side of the workpiece during the cutting (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
determining, based on the cut edges in the at least one spatially resolved image (para 0032), a gap width (gap width 10, fig. 3) of the cutting gap on the top side of the workpiece; 
determining a minimal gap width of the cutting gap in the thickness direction of the workpiece (“relative to the processing plane or workpiece surface,” para 0018), the minimal gap width (fig. 3b) defining a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece (fig. 2b; process disclosed in para 0032, which correlates with figures 2 and 3, where a focal position zF is determined; in figs. 3b and 2b, the “focal position is zero,” which is construed as being the “minimal gap width” ); and 
determining, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece (process shown in figs. 2-4, which is used to “determine the focus position,” para 0032; the position is relative to the workpiece as shown in figs. 2 and 3); 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (gap width 10 changes as shown in fig. 3; fig. 2 shows varying in a thickness direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillner et al. (DE-102014000330-B3, relying on foreign version for drawings and provided English translation for disclosure) in view of Regaard (US-20160114434-A1).
Regarding claim 2, Gillner teaches the invention as described above but does not explicitly disclose further comprising: illuminating, by at least one illuminating beam and with at least one of an areal illumination and structured illumination, the top side of the workpiece by directing the at least one illuminating beam into the area of the workpiece to be monitored (Gillner does not explicitly disclose using an illumination beam).
However, Regaard teaches illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).

Regaard, fig. 1a

    PNG
    media_image5.png
    614
    500
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 3, Gillner teaches the invention as described above but does not explicitly disclose wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam to the top side of the workpiece.
However, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11 that was coaxial to the high-energy processing beam, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area and coaxial to the processing beam to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 4, Gillner teaches the invention as described above but does not explicitly disclose wherein the structured illumination comprises directing a linear illuminating beam to the top side of the workpiece.
However, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area on the top side of a workpiece to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 13, Gillner teaches the invention as described above but does not explicitly disclose further comprising at least one illuminating device configured to illuminate, using at least one of an areal illumination and a structured illumination, the top side of the workpiece by directing an illuminating beam at least into the area to be monitored.
However, Regaard teaches further comprising at least one illuminating device configured to illuminate (“a light source 10 coaxially illuminates the workpiece 3,” para 0058, referring to fig. 1a), using at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and a structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing an illuminating beam (upper side of workpiece 3a, fig. 1a) at least into the area to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 17, Gillner teaches the invention as described above but does not explicitly disclose further comprising: illuminating, by at least one illuminating beam and with at least one of an areal illumination and structured illumination, the top side of the workpiece by directing the at least one illuminating beam at least into the area of the workpiece to be monitored.
However, Regaard teaches further comprising: illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) at least into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 18, Gillner teaches the invention as described above but does not explicitly disclose wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam to the top side of the workpiece.
However, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11 that was coaxial to the high-energy processing beam, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area and coaxial to the processing beam to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 19, Gillner teaches the invention as described above but does not explicitly disclose wherein the structured illumination comprises directing a linear illuminating beam to the top side of the workpiece.
However, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillner as applied to claim 1 above, and further in view of Neudeck et al. (WO-2015117979-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
Gillner teaches the invention as described above and also teaches determining the gap width (gap width 10, fig. 3) on the top side of the workpiece (“adjust the focus position relative to the surface 2 of the sheet metal 1,” para 0025; fig. 3 shows the top surface of the workpiece) comprises: determining the respective gap widths from at least two images (three different images, each corresponding with a gap width 10, are shown in fig. 3) and determining a minimal gap width (fig. 3b).  Gillner does not explicitly disclose wherein determining the respective gap widths comprises directing at least one illuminating beam at the top side of the workpiece in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel.  
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Neudeck teaches determining the respective gap widths (Neudeck teaches computing a difference between the contours using a comparison of the images, page 9, lines 1-2; examiner is construing the edges formed by the laser cutting to be the contours taught by Neudeck) comprises directing at least one illuminating beam (illumination radiation 16, fig. 1) at the top side of the workpiece (workpiece surface 8, fig 1) in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel (Neudeck teaches a method of changing the “brightness characteristics” and subtracting the images, pixel by pixel to form a difference image, used to identify edge contours, page 9, lines 8-28 and as shown in fig. 2; Neudeck also teaches forming a “black and white” pattern, page 9, lines 9 and 12; the examiner is construing the black pattern to correlate with no light and the white pattern to correlate with illuminating light onto the workpiece).  The advantage of varying the brightness properties of the illuminating beam, as taught by Neudeck, in capturing the images of the workpiece, as taught by Gillner, is that the accuracy of the edge contour identification can be successively increased (Neudeck, page 6, line 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner by adding an illuminating beam, illuminating device, and process step to the method of regulating a focal position, as taught by Gillner, of varying the brightness properties of an illumination beam in capturing the images of the workpiece, as taught by Neudeck, for the benefit of detecting a narrowing of the cut edges indicating a cutting failure and for the additional benefit of improving the accuracy of the edge contour identification by using a brightness contrast generated by illumination, that has a high robustness of identification against disturbances caused by reflections (Neudeck, page 4, top of page). 

Neudeck, figs. 1 and 2

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillner, in view of Neudeck, as applied to claims 1 and 10 above, and further in view of Lessmueller et al. (DE-102009050784-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
Gillner and Neudeck teach the invention as described above but do not explicitly disclose wherein determining the gap width on the top side of the workpiece and determining the minimal gap width comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Lessmueller teaches wherein determining the gap width (“spatial distribution,” page 3, line 9) on the top side of the workpiece (top of workpiece 6, fig. 1) and determining the minimal gap width (“spatial distribution,” page 3, line 9) comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image (as shown in fig. 2, “7.1” is the activation of the first illumination device and “7.2” is the activation of the second illumination device; fig. 2 shows a pattern that is “repeated in a rhythmic sequence,” page 5, line 7; see also description for time 23 as a “timing repetition,” page 8, line 9; examiner is construing t=18 as a sequence where no illumination happens for the first image, t=21 to be the sequence where a second image is captured where both illumination devices 7.1 and 7.2 are activated, and t=22 to be the third image where no illumination is activated).  The advantage of sequencing the illumination light such that it alternates between being on and off, as taught by Lessmueller, in the method of regulating a focal point, as taught by Gillner, is that recordings without external illumination or with external illumination are obtained in immediate succession, which results in immediately successive images with optimal representation of the secondary radiation and optimal representation of the processing zone (Lessmueller, page 4, lines 37-41).
Lessmueller, figs. 1 and 2

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to add a process step to the method of regulating a focal position, as taught by Gillner, of turning the illumination devices on and off, as taught by Lessmueller, for the benefit of immediately obtaining successive images with optimal representation of the secondary radiation and optimal representation of the processing zone (Lessmueller, page 4, lines 37-41).
	Response to Argument
Applicant's arguments filed 14 January 2022 have been fully considered but are moot because the arguments do not apply to the new rejections made with Gillner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/9/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761